Citation Nr: 1122255	
Decision Date: 06/08/11    Archive Date: 06/20/11

DOCKET NO.  02-18 835	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an effective date prior to April 19, 1999, for the grant of service connection for psychotic disorder with history of depressive disorder.

2.  Entitlement to an effective date prior to April 19, 1999, for an increased rating for psychotic disorder with history of depressive disorder.


ATTORNEY FOR THE BOARD

J. N. Moats, Counsel


INTRODUCTION

The Veteran had active duty service from August 1956 to November 1956.
 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2005 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA), which granted service connection for psychotic disorder with history of depressive disorder and assigned a 50 percent disability rating, effective April 19, 1999.  In June 2005, the Board received from the Veteran's representative a notice of disagreement as to both the assigned rating and the assigned effective date.  A statement of the case was issued in February 2006, and a substantive appeal was received from the Veteran's representative in March 2006.  

By way of background, in a June 2001 determination, the RO found that the Veteran had failed to submit a timely VA Form 9, Substantive Appeal, to a July 1999 RO decision, which found that new and material evidence had not been received to reopen a claim for service connection for an acquired psychiatric disability.  In a September 2003 decision, the Board determined that the Veteran did not file a timely appeal of the July 1999 RO decision.  The Veteran appealed the Board's decision to the Unites States Court of Appeals for Veterans Claims (Court).  In a September 2004 Order, the Court granted a joint motion and vacated the Board's September 2003 decision, remanding the matter to the Board for consideration of the Veteran's equitable tolling argument.  In December 2004, the Board remanded the issue to the RO for further development.  In the April 2005 rating decision, the RO determined that the Veteran's psychiatric diagnosis had resulted in the Veteran's failure to file a timely substantive appeal and granted the underlying service connection claim, effective the date of claim, April 19, 1999.  This decision was a full grant of the benefit sought on appeal (service connection) that had been addressed in the September 2004 Court Order.  The current issues on appeal are "downstream" issues which were subsequently appealed to the Board.

The Board notes that a December 2008 rating decision granted a 100 percent disability evaluation for the Veteran's service-connected psychotic disorder with history of depressive disorder, effective April 19, 1999.  Nevertheless, as the issue of entitlement to an earlier effective date for the award of service connection is still on appeal, there is the possibility that should the Veteran appeal as to that issue, the question of the proper rating prior to April 19, 1999 would still be for consideration.  

In September 2010, the Board remanded this case in order to afford the Veteran a Board video conference hearing with respect to these issues.  A hearing was scheduled in October 2010, but the Veteran failed to appear and has not filed a motion requesting a new hearing.  Importantly, prior to the Board hearing, the Veteran's representative at that time filed a statement indicating that he no longer represented the Veteran.  In February 2011, the Board sent a letter to the Veteran asking him if wished to appoint another representative.  That same month, the Veteran responded that he wished to represent himself and requested that the Board proceed with his appeal.  


FINDINGS OF FACT

1.  In a June 1988 decision, the Board denied entitlement to service connection for an acquired psychiatric disorder.  

2.  In July 1996, the Veteran filed a claim to reopen his claim for service connection for an acquired psychiatric disability, which was denied in a December 1996 determination because the Veteran had not submitted new and material evidence; the Veteran did not file a notice of disagreement to this determination.

3.  On April 19, 1999, the Veteran filed an informal claim for service connection for an acquired psychiatric disability, which was granted for psychotic disorder with history of depressive disorder in the April 2005 rating decision.  

4.  Prior to April 19, 1999, service connection was not in effect for psychotic disorder with history of depressive disorder and, thus, there is no basis for awarding an increased rating. 


CONCLUSIONS OF LAW

1.  The criteria for assignment of an effective date prior to April 19, 1999, for the grant of service connection for psychotic disorder with history of depressive disorder have not been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.151, 3.155, 3.400 (2010).

2.  The criteria for assignment of an effective date for prior to April 19, 1999, for an increased rating for  psychotic disorder with history of depressive disorder has not been met.  38 U.S.C.A. §§ 1155, 5110, 5107 (West 2002); 38 C.F.R. §§  3.155, 3.157, 3.400 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126; see also 38 C.F.R.  §§ 3.102, 3.156(a), and 3.326(a), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R § 3.159(b)(1); Quartuccio v. Principi, 16 Vet.App. 183, 187 (2002).

Duty to Notify

Initially, the Board notes that since the issues in this case (entitlement to an earlier effective date) are downstream issues from that of service connection (for which a VCAA letter was duly sent in September 2003), another VCAA notice is not required.  VAOPGCPREC 8-2003 (Dec. 22, 2003).  It appears that the United States Court of Appeals for Veterans Claims (Court) has also determined that the statutory scheme does not require another VCAA notice letter in a case such as this where the veteran was furnished proper VCAA notice with regard to the  claim of service connection itself.  See Dingess v. Nicholson, 19 Vet.App. 473, 491 (2006).  

Nevertheless, the record shows that in a December 2008 VCAA letter, the appellant was informed of the information and evidence necessary to warrant entitlement to the benefits sought on appeal.  The appellant was also advised of the types of evidence VA would assist him in obtaining as well as his own responsibilities with regard to identifying relevant evidence.  See Quartuccio v. Principi, 16 Vet.App. 183 (2002); Charles v. Principi, 16 Vet.App. 370 (2002).

The United States Court of Appeals for Veterans Claims' decision in Pelegrini v. Principi, 18 Vet.App. 112 (2004) held, in part, that a VCAA notice as required by 38 U.S.C. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  In this case, the RO provided VCAA notice to the Veteran in September 2003, which was prior to the April 2005 rating decision that granted service connection.  Accordingly, the requirements the Court set out in Pelegrini have been satisfied.

Further, the notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; (3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet.App. 473 (2006).  Although the present appeal involves the issues of earlier effective dates, VA believes that the Dingess/Hartman analysis must be analogously applied.  In the present appeal, the appellant was provided with notice of what type of information and evidence was needed to substantiate the claim.  Further, the December 2008 letter gave notice of the types of evidence necessary to establish an effective date for the disability on appeal. 

In sum, the Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claims, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  


Duty to Assist

Furthermore, the Board finds that there has been substantial compliance with the assistance provisions set forth in the law and regulations.  The record in this case includes service treatment records, VA treatment records, Social Security Administration (SSA) records and VA examination reports.  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the case and no further action is necessary.  See generally 38 C.F.R.  § 3.159(c)(4).  No additional pertinent evidence has been identified by the claimant.   

With respect to the underlying service connection issue, the Veteran was afforded a VA examination in February 2005 with a March 2005 addendum.  38 U.S.C.A.  § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The examination report obtained contains sufficient information to decide the issues on appeal.  See Massey v. Brown, 7 Vet.App. 204 (1994).  Thus, the Board finds that a further examination is not necessary.

For all the foregoing reasons, the Board concludes that VA's duties to the claimant have been fulfilled with respect to the issues on appeal. 

Analysis

Effective Date Prior to April 19, 1999, for the Grant of Service Connection

The Veteran contends that he is entitled to an effective date prior April 19, 1999 for service connection for psychotic disorder with history of depressive disorder.  The Veteran asserts that the effective date should be sometime in 1986 when he was first diagnosed with his disability.  The statutory and regulatory guidelines for the determination of an effective date of an award of disability compensation are set forth in 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  The effective date of an evaluation and an award of compensation based on an original claim, a claim reopened after a final disallowance, or a claim for increase will be the date the claim was received or the date entitlement arose, whichever is later.  See 38 C.F.R.  § 3.400. 

Any communication or action, indicating intent to apply for one or more benefits under the laws administered by VA may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  38 C.F.R. § 3.155(a).

The Veteran filed an original claim for an acquired psychiatric disability in December 1986, which was denied by the RO in an August 1987 rating.  The Veteran appealed this decision to the Board.  The Board subsequently affirmed the RO's decision in a June 1988 decision.  The Veteran was forwarded a copy of this decision that same month.  In October 1990, the Veteran filed statements alleging racism and fraud among other things by the United States Air Force.  The RO responded again notifying the Veteran that his claim had been denied by the Board and indicating that many of his assertions concerning the Air Force were not in the jurisdiction of the VA.  Thereafter, in July 1996, the Veteran filed an informal claim to reopen.  In September 1996, the RO informed the Veteran that he must submit new and material evidence to reopen the claim.  The only additional information associated with the file was an October 1996 letter from the Veteran to the VA Secretary again alleging wrongdoing by the United States Air force and a request that same month to review his claims file.  In a December 1996 determination, the RO informed the Veteran that his claim had been denied because he had failed to submit new and material evidence.  The Veteran was informed of his appellate rights, but he did not file a notice of disagreement, thus the RO's December 1996 determination is final.  38 U.S.C.A.  § 7105.  A February 1997 letter from the RO Director on behalf of the Secretary again informed the Veteran that he should furnish new and material evidence to reopen his claim.  

While there were statements and documents submitted by the Veteran within one year of the December 1996 determination, none of these statement can be considered a valid notice of disagreement as they do not express disagreement with that decision or a desire to appeal in accordance with 38 C.F.R. § 20.201.  For example, the claims file includes January 1997 copies of congressional inquiries that the Veteran filed with respect to problems with the Internal Revenue Service and United States Air Force.  However, nothing in these records indicate an intent to appeal a VA decision or could be considered new and material evidence and, in turn, part of the prior July 1996 claim under 38 C.F.R. § 3.156(b).  In January 1997, the Veteran filed a request for his military medical records for the purpose of reopening his claim.  Further, in November 1997, the Veteran filed another request for a copy of his entire military records.  However, again, there was no indication of a disagreement with the December 1996 decision in either request.  Moreover, as nothing in these filings give any further evidence concerning the Veteran's psychiatric disability, these statements cannot be considered new and material and, in turn, part of the prior July 1996 claim under 38 C.F.R. § 3.156(b).  No further documents were filed within the one year period after the December 1996 decision that could reasonably be construed as a valid notice of disagreement or additional evidence that could be deemed part of the original claim.  

Thus, when the Veteran filed his claim of service connection for an acquired psychiatric disability on April 19, 1999, it was a claim to reopen since there was  prior final disallowance of his claim in December 1986.  As discussed further below, there is no evidence that indicates any intent on the part of the Veteran to apply for compensation for an acquired psychiatric disorder after the December 1996 decision until the April 19, 1999 claim.  The assigned effective date of April 19, 1999, is the date of receipt of the Veteran's claim to reopen.  Because the December 1996 decision is final, the claims upon which that decision and any prior decisions were based cannot serve as the basis for assignment of an effective date for a subsequent award of service connection.  The Veteran's claim to reopen was date-stamped as received by VA on April 19, 1999, which is the date that was assigned by the RO as the effective date for the grant of service connection for psychotic disorder with history of depressive disorder.  Absent an allegation and finding of clear and unmistakable error in the RO decisions (the presence of which has not been alleged) the desired earlier effective cannot be assigned.

The Board observes that the Veteran did file statements with the RO after the December 1996 determination and prior to the April 19, 1999 claim.  However, these statements cannot reasonably be construed as claims to reopen.  For instance, although the January 1997 request for records mentions that the information will be used to reopen his claim.  This document cannot be considered an informal claim to reopen because it simply shows a future intent to file a claim to reopen after he has received his medical records.  Subsequently, after the one-year appeal period had passed, in May 1998, the Veteran filed a request to have his claims file transferred to the RO in Washington, D.C.  However, again, nothing in this statement gives any indication of an intent to file a claim to reopen.  In August 1998, the Veteran filed a statement inquiring as to the status of his 1986 claim and, despite appealing this decision that was ultimately denied by the Board, indicated that he had never received a decision.  Subsequently, the RO informed him that this claim had been denied and sent him a copy of the August 1987 letter.  Again, nothing in this statement gives any indication of an intent to file a claim to reopen.  Rather, it is merely an inquiry with respect to a prior claim that had already been denied and of which the Veteran had already been informed.  

The next document in the claims file is an April 15, 1999 statement from the Veteran in which he indicated that he wished to reopen his claim for paranoid schizophrenia.  However, although the document is date-stamped received on April 15, 1999, a notation on the document indicated that this was the date it was received by the Veteran's representative, not the VA.  The Court has ruled that there is a "presumption of regularity" under which it is presumed that government officials have properly discharged their official duties.  Clear evidence to the contrary is required to rebut the presumption of regularity.  Ashley v. Derwinski, 2 Vet.App. 307 (1992), (citing United States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15 (1926)).  The Court has also specifically held that a statement by a claimant, standing alone, is not sufficient to rebut the presumption of regularity in VA operations.  Id.  While Ashley dealt with regularity of procedures at the Board, in Mindenhall v. Brown, 7 Vet.App. 271 (1994), the Court applied this presumption of regularity to procedures at the RO.  Under Mindenhall, there is a presumption of regularity of the administrative process when there is a lack of clear evidence to the contrary.  In the instant case, again, the RO has indicated that the document filed on April 15, 1999 was not received at the RO, but rather by the Veteran's representative.  Importantly, the document has a different date-stamp from the document received four days later at the VA, which was treated as a claim to reopen.  Thus, the Board presumes that no such claim was filed on April 15, 1999 with the RO.    

Moreover, payment of monetary benefits may not be made for any period prior to the first day of the calendar month following the month in which the award became effective.  38 C.F.R. § 3.31.  Therefore, even if a claim was received on April 15, 1999, payments could not commence for a period prior to May 1, 1999.  In other words, the Veteran would not be entitled to any additional compensation payments. 

The record also includes the Veteran's Social Security Administration (SSA).  Although these records showed that the Veteran was considered disabled due to his paranoid schizophrenia since February 1986, these records were not received by the VA until November 2008.  Further, the treatment records were all prior to December 1996 decision.  Thus, the records do not show any intent to file a claim to reopen from December 1996 to April 19, 1999.  Further, the Veteran's VA treatment records between December 1996 and April 15, 1999, also show no indication of any intent to file a claim to reopen.   

Based on the above, the earliest date of receipt of a reopened claim for service connection for psychotic disorder with history of depressive disorder is April 19, 1999, the date the RO received the Veteran's claim to reopen his claim.  While the Board is sympathetic to the Veteran's beliefs that an earlier effective date is warranted; under the circumstances, the Board is precluded by statute and regulation from assigning an effective date prior to April 19, 1999 for the granting of service connection for psychotic disorder with history of depressive disorder.  Accordingly, the preponderance of the evidence is against the claim for an effective date earlier than April 19, 1999.  As the preponderance of the evidence weighs against the claim, the benefit-of-the-doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b).


Effective Date Prior to April 19, 1999, for an Increased Rating

Based on the above determination that an effective date prior to April 19, 1999 for the award of service connection is not warranted, there is no basis for the award of a higher rating prior to that date.  See 38 C.F.R. § 3.400.


ORDER

Entitlement to an effective date prior to April 19, 1999, for the grant of service connection for psychotic disorder with history of depressive disorder is not warranted.  In turn, entitlement to an effective date prior to April 19, 1999, for an increased rating for psychotic disorder with history of depressive disorder is not warranted.  The appeal is denied. 




____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


